Citation Nr: 0513381	
Decision Date: 05/17/05    Archive Date: 06/01/05	

DOCKET NO.  02-13 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a heart disability, 
characterized as palpitations or premature ventricular 
contractions (PVC).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran retired after performing active military duty 
from September 1980 to January 2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied service 
connection for heart disability.  In October 2003, the Board 
remanded this appeal for VCAA compliance and an additional VA 
examination.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran is shown to have subjective symptoms of heart 
flutter or palpitations when under stress, but multiple VA 
examinations and diagnostic studies fail to reveal any 
identifiable abnormality or pathology of the heart 
constituting a disability for VA compensation purposes.


CONCLUSION OF LAW

A heart disability was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

As noted in the Board's earlier October 2003 remand, the 
veteran had not been formally notified of VCAA prior to the 
initial adverse rating decision on appeal.  That was a 
principal purpose of the remand.  The Board remand itself 
clearly notified the veteran of the evidence necessary to 
substantiate her claim, essentially including evidence of 
some identifiable pathology or abnormality of the heart 
resulting in chronic heart disability.  Following remand, the 
RO formally notified the veteran of VCAA and informed her of 
the evidence necessary to substantiate her claim, the 
evidence she was responsible to submit, the evidence VA would 
collect on her behalf, and that she should submit any 
relevant evidence she might have in her possession.  In May 
2004, the veteran responded that she did not have any 
additional evidence to submit and that she would await the 
follow on VA examination.  In May 2004 the veteran was 
provided a VA examination with addendums to that examination 
provided in August and September 2004, which were conducted 
in compliance with VCAA at 38 U.S.C.A. § 5103A(d)(2).

It is clear from a review of the record that all evidence 
relevant to the veteran's claim has been collected for review 
including the service medical records and all records of the 
veteran's treatment with VA, including VA examinations and 
diagnostic studies.  The veteran does not contend nor does 
the record suggest that there remains any additional evidence 
which is uncollected for review.  The Board finds that the 
veteran has been notified of the evidence she must submit and 
the evidence which VA would collect on her behalf, she has 
been requested to submit any evidence she might have in her 
possession, and the duties to assist and notify of VCAA have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from injury or disease suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
evidence pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or where a diagnosis of chronicity might 
be legitimately questioned.  When chronicity in service is 
not adequately supported, continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Analysis:  The service medical records do indicate that in 
July 1990, the veteran was seen with complaints of her heart 
fluttering.  In August 1994, there were notations indicating 
that she had heart palpitations.  In September 1994 when seen 
for palpitations, she was told to discontinue coffee 
(caffeine) and to attempt elimination of stress as a method 
to reduce or eliminate palpitations and/or PVC's.  In 
December 1994, there were symptomatic palpitations without 
relief with conservative therapy.  These complaints of 
palpitations were not, however, associated with any 
complaints of chest pain, shortness of breath, nausea, or 
lightheadedness.  An EKG showed only one PVC.  An exercise 
tolerance test in May 2001 advanced her pulse rate to 166 
beats per minute, and the target heart rate had been 164.  
The overall evaluation was that she had heart palpitations 
without sequelae for hemodynamic significance, reaching METs 
of 9.  These records during service do not document a chronic 
disease or injury or disability of the veteran's heart.  No 
heart disease or injury was identified at service separation.

A September 2002 VA examination was conducted by a physician 
who reviewed the veteran's claims folder.  It was noted that 
the veteran had an echocardiogram done in 1995 which was 
normal except for a trace of mitral insufficiency, but with 
an ejection fraction of 80 percent, which was greater than 
expected.  She also had a treadmill test in May 2001 which 
was evaluated as normal, with no indication of any ischemic 
or valvular heart disease.  This physician wrote that it was 
conceivable that a trace of mitral insufficiency might result 
in her subjective palpitations, but it was not enough to 
produce identifiable heart disease which was not documented 
by the ejection fraction of 80 percent, which was in fact 
greater than normal.  The conclusion from this examination 
was that the veteran did not have any evidence of cardiac 
disease.

Pursuant to the Board's remand, the veteran was again 
provided a VA examination of her heart in May 2004.  The 
physician was provided the veteran's claims folder for review 
and he discussed the recorded entries from the service 
medical records.  The veteran reported that there had been no 
episodes of angina, dizziness, syncope, myocardial 
infarction, congestive heart failure, rheumatic heart 
disease, or any form of cardiac surgery.  In attempting to 
evaluate METs on the veteran, it was noted that she was 
currently overweight and identified that she had not been 
doing any exercise.  She was 5 feet 7 inches tall and 250 
pounds.  The heart revealed a regular rate and rhythm without 
any extra beats.  There were no murmurs, rubs or heaves.  
Blood pressures were 134/84, 128/82, and 132/84.  An 
electrocardiogram was performed and revealed normal sinus 
rhythm without any abnormalities whatsoever.  The veteran 
again reported that her episodes of heart palpitation 
occurred under stress, and that she had had no such episodes 
since she had graduated from college after separating from 
service.  An X-ray study of the heart revealed the cardiac 
silhouette at the upper limits of normal.  A Holter monitor 
noted a trace mitral regurgitation but this did not alter the 
original diagnosis of palpitation when under stress or 
consuming caffeine.  The diagnosis was a history of 
palpitations when under stress or consuming caffeine.  

This examination was referred back to the physician to 
provide a more specific response to the questions posed in 
the Board's earlier remand.  In August 2004, this physician 
added that the veteran had subjective symptoms of 
palpitations, but that these palpitations based upon 
physiologic measurements, electrocardiograms, etc., did not 
result in any disablement or malfunction of the 
cardiovascular process.  In September 2004, this physician 
further wrote that the veteran "does not have a cardiac 
disability."  This was a subjective symptom.  In all 
instances when the veteran had been tested, there was no 
"objective evidence that anything disabling in her cardiac 
system had occurred."  She had subjective symptoms to which 
she responded but there was no objective evidence of any 
cardiac abnormality.

A preponderance of the evidence on file is against an award 
of service connection for any form of chronic heart 
disability.  Although the veteran is documented as 
experiencing palpitations of her heat under certain 
circumstances, and although she subjectively feels that she 
must stop working or otherwise rest or calm herself when 
these palpitations occur, the clear preponderance of the 
competent medical evidence on file is against a finding that 
she has any form of chronic disability, abnormality, or 
pathology of the heart which might form the basis of an award 
of service connection for VA compensation purposes.  

It has been specifically noted that although a "trace" of 
mitral insufficiency has been noted, it is not enough to 
produce heart disease, and that such finding is rebutted by 
the ejection fraction finding of 80 percent, which is in fact 
greater than normal.  Multiple diagnostic studies have failed 
to result in identifiable disability or pathology of the 
heart.  It was the considered opinion of two separate VA 
physicians that although the veteran had subjective symptoms 
of heart palpitations, she simply had no objective evidence 
of any cardiac abnormality.  In the absence of a competent 
clinical finding of a chronic disease or injury of the heart 
to form the basis for such award, a grant of service 
connection for heart disability for VA compensation purposes 
is not warranted.  


ORDER

Entitlement to service connection for a heart disability, 
characterized as palpitations or premature ventricular 
contractions, is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


